Citation Nr: 1013530	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-27 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from October 1984 to October 
1988 and from May 1989 to May 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  This decision was issued to the Veteran 
and his service representative in September 2006.  Although 
the Veteran initially requested a videoconference Board 
hearing in September 2007, he subsequently withdrew his Board 
hearing request in October 2008.

After this appeal was certified to the Board in October 2008, 
the Veteran submitted additional evidence directly to the 
Board in March 2009.  In February 2010, the Veteran's 
representative waived RO consideration of this evidence in 
the first instance.  Hence, the Board will adjudicate the 
appeal with consideration of all evidence of record 
irrespective of when the evidence was submitted.  See 
38 C.F.R. § 20.1304(c) (2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Service connection is in effect for irritable bowel 
syndrome, evaluated as 30 percent disabling effective 
June 30, 2002, for depressive disorder associated with 
arthralgias in multiple joints, headaches, and fatigue, 
evaluated as 30 percent disabling effective October 14, 2005, 
for arthralgias in multiple joints, headaches, and fatigue, 
evaluated as 20 percent disabling effective June 30, 2002, 
for idiopathic fasciculation (claimed as muscle twitching) as 
due to an undiagnosed illness, evaluated as 10 percent 
disabling effective June 30, 2002, for tinnitus, evaluated as 
10 percent disabling effective March 26, 2003, for 
chondromalacia patella of the bilateral knees, evaluated as 
10 percent disabling in each knee effective June 30, 2003, 
for left shoulder tendonitis, evaluated as 10 percent 
disabling effective June 30, 2003, for post-operative scar 
tissue, evaluated as zero percent disabling effective March 
26, 2003, and for chronic sinusitis with nosebleeds as due to 
an undiagnosed illness, evaluated as zero percent disabling 
effective June 30, 2003; the Veteran's combined disability 
evaluation for compensation is 80 percent effective 
October 14, 2005.

3.  The Veteran's service connected disabilities do not 
render him unable to secure and follow a substantially 
gainful occupation.  


CONCLUSION OF LAW

The criteria have not been met for award of a TDIU or for 
referral of the matter for extraschedular consideration.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, VCAA letters were sent to the Veteran in January and 
April 2006 that provided information as to what evidence was 
required to substantiate the claim and of the division of 
responsibilities between VA and a claimant in obtaining 
evidence.  Moreover, the April 2006 letter informed the 
Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date.  These 
letters were issued prior to the adverse determination on 
appeal.  Accordingly, no further development is required with 
respect to the duty to notify.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records and post service treatment records 
and examination reports.  In this case, the Veteran was 
provided with multiple VA examinations in February 2006 which 
addressed his contention that he was totally disabled solely 
because of his service-connected disabilities.  The RO also 
has obtained the Veteran's VA Vocational Rehabilitation and 
Education (VR&E) folder.  Moreover, the Veteran's statements 
and statements from laypersons in support of the claim are of 
record.  The Board has reviewed such statements carefully and 
concludes that no available outstanding evidence has been 
identified.  The Board also has perused the medical records 
for references to additional treatment reports not of record 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

Noted by the Board is a January 2010 letter addressed to a 
law firm from "T.N.", D.O.  Dr. T.N. stated that the 
Veteran had obtained services of the firm to assist in "his 
appeal to get Social Security Disability benefits and to be 
determined unemployable" and provided information as to the 
Veteran's medical conditions.  Although the Veteran has been 
informed of his responsibilities to inform VA of evidence 
relevant to his claims he has not made any mention of records 
held by the Social Security Administration (SSA) relevant to 
his claim for a TDIU.  The Board finds that this letter 
standing alone does not provide a basis for delaying 
adjudication of the Veteran's claim to seek out SSA 
disability records.  The physician's use of the word 
"appeal" the Board finds insufficient to establish that the 
Veteran has actually filed a claim for SSA benefits as 
opposed to contemplation of such a claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that he is entitled to a TDIU because 
his service-connected disabilities preclude him from securing 
or following substantially gainful employment.  Specifically, 
when he filed his TDIU claim in January 2006, the Veteran 
contended that his service-connected irritable bowel 
syndrome, idiopathic fasciculation (which he characterized as 
"muscle spasms"), chondromalacia patella of the bilateral 
knees (which he characterized as "knees"), and left 
shoulder tendonitis (which he characterized as "shoulders") 
prevented him from securing or following any substantially 
gainful occupation.  

As noted, service connection is in effect for irritable bowel 
syndrome, evaluated as 30 percent disabling effective 
June 30, 2002; for depressive disorder associated with 
arthralgias in multiple joints, headaches, and fatigue, 
evaluated as 30 percent disabling effective October 14, 2005; 
for arthralgias in multiple joints, headaches, and fatigue, 
evaluated as 20 percent disabling effective June 30, 2002; 
for idiopathic fasciculation (claimed as muscle twitching) as 
due to an undiagnosed illness, evaluated as 10 percent 
disabling effective June 30, 2002; for tinnitus, evaluated as 
10 percent disabling effective March 26, 2003; for 
chondromalacia patella of the bilateral knees, evaluated as 
10 percent disabling in each knee effective June 30, 2003; 
for left shoulder tendonitis, evaluated as 10 percent 
disabling effective June 30, 2003; for post-operative scar 
tissue, evaluated as zero percent disabling effective March 
26, 2003; and for chronic sinusitis with nosebleeds as due to 
an undiagnosed illness, evaluated as zero percent disabling 
effective June 30, 2003.  The Veteran's combined disability 
evaluation for compensation is 80 percent effective 
October 14, 2005.  See 38 C.F.R. § 4.25 (2009).

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion but 
not to his age or the impairment caused by any non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  
Where a Veteran is unemployable by reason of his or her 
service-connected disabilities, but they fail to meet the 
percentage standards set forth in § 4.16(a), TDIU claims 
should be submitted to the Director, C&P Service, for 
extraschedular consideration.  38 C.F.R. § 4.16(b).  The 
Board is precluded from assigning a TDIU rating on an 
extraschedular basis in the first instance.  Instead, the 
Board must refer any claim that meets the criteria for 
referral for consideration of entitlement to TDIU on an 
extraschedular basis to the Director, C&P Service.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the Veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
Veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The Court has held that the central inquiry in determining 
whether a Veteran is entitled to a TDIU is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  The test of individual unemployability is whether 
the Veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
determined that the threshold factor for extraschedular 
consideration is a finding by the RO or the Board that the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate.  See also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual pt. III, subpart iv, ch. 6, 
sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, 
however, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. § 3.321(b)(1).  If so, then the case must be referred 
to the Under Secretary for Benefits or the Director, C&P 
Service, for completion of the third step-a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to a TDIU on any 
basis.  Although the Veteran's current combined disability 
evaluation for compensation is 80 percent, there is no single 
service-connected disability ratable at 40 percent or more 
such that he is entitled to a TDIU on a schedular basis.  See 
38 C.F.R. § 4.16(a).  There also is no evidence that the 
Veteran is unemployable solely by reason of his service-
connected disabilities such that he is entitled to a TDIU on 
an extraschedular basis.  See 38 C.F.R. § 4.16(b).  As noted, 
when he filed his TDIU claim in January 2006, the Veteran 
contended only that his service-connected irritable bowel 
syndrome, idiopathic fasciculation (which he characterized as 
"muscle spasms"), bilateral knee chondromalacia patellae, 
and left shoulder tendonitis (which he characterized as 
"shoulders") rendered him unable to secure and maintain any 
substantially gainful occupation.  Since that time service 
connection has been awarded for depressive disorder and the 
Board has also considered whether his service connected 
depressive disorder, acting alone or together with the 
already identified service connected disabilities, render him 
unable to secure and follow a substantially gainful 
occupation.  

He contended that these disabilities had affected his full-
time employment in March 2004 when he had last worked full-
time and when he had become too disabled to work.  Reports 
from the Veteran's three most recent employers included a 
period of time when he was self-employed and indicate that he 
stopped working for himself in June 2000 "due to 
disability."  Another former employer, with whom the Veteran 
worked installing cable, reported in a VA FORM 21-4192 dated 
April 2006, that the Veteran resigned from his employment 
with them in March 2004 and moved out of state.  Another 
former employer, identified as a framing company, reported in 
VA FORM 21-4192 dated in April 2006, that the Veteran 
voluntarily quit his job at this company in September 2005 
after working as a driver on an as needed basis.  

With the exception of the Veteran's statement that he had 
stopped working for himself in June 2000 "due to 
disability," there is no indication from reports provided by 
his former employers that his service-connected disabilities 
rendered him unable to find and maintain substantially 
gainful employment.  As to that report by the Veteran, the 
report was made during the course of the appeal and provides 
nothing more than a reiteration of the Veteran's contention 
that he is unable to work due to disability.  

The Veteran's VA outpatient treatment records, to include 
multiple VA examination reports, also show that, despite his 
repeated complaints of continuing disability, there is no 
objective medical evidence that he is unemployable solely as 
a result of his service-connected disabilities.  For example, 
VA examination for individual unemployability on February 22, 
2006 was conducted in response to the RO's request to 
determine if the Veteran was unemployable as a result of his 
service-connected irritable bowel syndrome, multiple 
arthralgias, bilateral chondromalacia patella, left shoulder 
tendonitis, and chronic sinusitis and nosebleeds as due to an 
undiagnosed illness.  The Veteran reported that his last 
civilian job had been as a driver but he currently was 
unemployed.  The Veteran's medical history concerning each of 
these service-connected disabilities was reported in great 
detail.  

The VA examiner stated that, although the claims file was not 
available for review, he had reviewed the Veteran's 
electronic medical records in detail.  Given that the history 
obtained from the Veteran was detailed and the claims file 
contains no additional detail, the lack of review of the 
claims file by this examiner does not render the examination 
inadequate.  In short the examiner had sufficient facts and 
data upon which to base an expert opinion.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

Physical examination showed that the Veteran walked in a 
normal fashion from the waiting area to the examining room 
without using any assistive devices.  He sat and then changed 
body positions "in a perfectly normal fashion."  There was 
minimal tenderness in the left shoulder without redness, 
swelling, or an increase in local heat.  There was 
outstanding muscle mass and strength in the left shoulder.  
There was an almost full range of motion in all directions in 
the left shoulder with no reduction against resistance or 
with repetition or impairment of endurance.  There was no 
evidence of redness, increased local heat, or swelling in 
either knee.  Bilateral knee muscle mass and strength were 
excellent.  There was an almost full range of motion on 
flexion and extension in both knees with no reduction against 
resistance and no evidence of impaired endurance.  The 
Veteran's bowel sounds were normal by auscultation with no 
evidence of hepatosplenomegaly and a minimally protuberant 
abdomen without evidence of organomegaly or tenderness.  X-
rays of the left shoulder and both knees were normal.  The VA 
examiner opined that, with regard to the Veteran's service-
connected disabilities, there was "no contraindication to 
employment, sedentary or otherwise."  The diagnoses included 
irritable bowel syndrome, bilateral knee chondromalacia 
patella with normal x-rays, and left shoulder tendonitis with 
normal x-ray.

On VA examination for headaches and myalgias on February 22, 
2006, the Veteran complained of headaches since returning 
from active service in the Persian Gulf War.  The VA examiner 
reviewed the Veteran's claims file, including his service 
treatment records and post-service VA treatment records.  
Neurological examination showed full extraocular movements 
without diplopia or nystagmus, symmetrical facial movement 
and sensation, good muscle definition without atrophy, all 
normal rapid movements, and intact sensation.  The VA 
examiner stated that the Veteran's headaches were 
incapacitating approximately twice a week where he had to lie 
down "for an hour or so."  He also stated that, in the past 
when the Veteran was working, he missed work due to his 
headaches.  The VA examiner opined that the Veteran was 
employable.  He stated that the Veteran's headaches "would 
result in some absenteeism but could be managed with a 
flexible schedule or the ability to take breaks."  The VA 
examiner stated further that, although the Veteran described 
"twitching and rolling movements of the muscles," these 
complaints were not observed at this examination.  The 
diagnoses included headaches of unknown etiology and myalgias 
and paresthesias of unknown etiology.

On VA audiology examination in February 2006, the Veteran 
complained of gradual onset hearing loss in the left ear 
since active service and constant bilateral tinnitus.  The VA 
examiner stated that the Veteran's claims file, including his 
service treatment records, was available but not reviewed.  
The Veteran reported an in-service history of noise exposure 
working as a diesel and turbo engine mechanic.  Audiometric 
testing results resulted in a Roman numeral of "I" for each 
ear.  This equated to a zero percent rating for service-
connected left ear hearing loss.  See 38 C.F.R. §§ 4.85, 
4.86, Tables VI & VII.  The diagnoses included moderate 
sensorineural hearing loss in the left ear and bilateral 
tinnitus.  In a March 2006 addendum to this examination 
report, the VA examiner opined that, with amplification and 
reasonable accommodations as specified in the Americans With 
Disabilities Act, the Veteran's hearing loss alone "should 
not significantly affect vocational potential or limit 
participation in most work activities.  Sedentary employment 
would be feasible."  

Again, the examiner had sufficient facts and data to render 
an expert opinion and therefore the lack of review of the 
claims file did not render the examination inadequate.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008)

On VA psychiatric examination in February 2006, the Veteran 
reported that he only had worked about 5 months in the prior 
2 years.  The VA examiner reviewed the Veteran's claims file, 
including his service treatment records.  The Veteran stated 
that he last had worked as a driver in August 2005.  He 
denied any suicidal ideation or history of violence.  He 
reported auditory hallucinations with religious overtones 
which did not disturb him and feeling less organized.  The VA 
examiner concluded that the Veteran had an irritable and 
frustrated mood, suffered from low energy and low self-
esteem, and had difficulty coping with his declining physical 
ability.  The Veteran's mood symptoms appeared to be 
secondary to his frustration over his chronic illness.  The 
VA examiner opined that the Veteran was employable from a 
psychiatric standpoint.  He stated that the Veteran would do 
best in an employment setting "in which he has little 
contact with the public and very loose supervision, primarily 
secondary to his Axis II difficulties and coping with 
others."  The Axis I diagnosis was depressive disorder, not 
otherwise specified, as likely as not secondary to chronic 
debilitation due to service-connected illnesses including 
fibromyalgia and irritable colon and bone condition.  The 
Axis II diagnosis was personality disorder, not otherwise 
specified, with narcissistic traits.

In March 2006, the Veteran's vocational rehabilitation claim 
was denied by VR&E.  He was notified that this claim had been 
denied because he was "not employable at this time" and 
would not benefit from vocational rehabilitation services.  
The Board notes that it is not bound by any determination of 
VR&E.  There also is no indication in the Veteran's 
vocational rehabilitation file of which disabilities 
(service-connected and non-service-connected) were considered 
in reaching this determination.  

Indeed the denial relied to a significant degree on a 
counseling record report from Kupcho Vocational and 
Rehabilitation Services which documented the Veteran's report 
that the Veteran felt that "he needs a job which would allow 
him to determine on a daily basis if he is well enough to 
participate."  The counselor stated that "it does not seem 
likely that there is such employment or employers who would 
allow that type of activity."  

Given that the vocational rehabilitation records do not 
distinguish between service connected and non-service 
connected disabilities in reaching the determination and that 
the determination was based in part on the Veteran's own 
assessment of the type of job he needs, the Board finds these 
records to be of minimal probative value on the matter before 
the Board and to be outweighed by the more probative evidence 
from the VA examination reports.  

Vet Center records dated in June 2006 show that the Veteran 
reported that he currently was unemployed and reported 
"significant difficulty holding down jobs which results in 
severe economic stress for him and his family."  The 
Veteran's Vet Center counselor concluded in a June 2006 
letter that the Veteran was "impaired by his current 
psychological condition" which resulted in vocational 
impairment.  The diagnoses included PTSD and depression.  
Although service connection is in effect for depressive 
disorder (or depression), it is not in effect for PTSD.  
Because it appears that the Veteran's Vet Center counselor 
evaluated his employability based on both service-connected 
disabilities (depression) and non-service-connected 
disabilities (PTSD), his June 2006 letter is of little 
probative value on the issue before the Board.  

The Veteran has submitted several letters from a VA treating 
physician in support of his TDIU claim.  In an August 2002 
letter, this physician stated that the Veteran had been 
evaluated for diffuse arthralgias and myalgias and was found 
to have intermittently elevated markers of rheumatologic 
disease.  He also noted that the Veteran had been diagnosed 
as having irritable bowel syndrome, probable fibromyalgia 
syndrome, abnormal nerve conduction studies, PTSD/depression, 
and clear memory impairment.  The physician  stated that the 
Veteran's primary concern was constant fatigue.  He also 
stated that the Veteran had been employed "at approximately 
2 dozen different jobs since the early 1990's, each time 
unsuccessfully.  It is my opinion that he is currently 
unemployable due to the above issues."  

A July 2007 VA treatment note indicates that the Veteran 
requested a letter from his primary care physician stating 
that he is not able to hold down a job.  A letter dated in 
August 2007 from this same physician. followed, which 
essentially repeated what had been stated in the 2002 letter.  

A VA treatment telephone contact note indicates that the 
Veteran called regarding that letter and reported that he 
needed a letter listing only is service connected disability.  
In a February 2008 letter, the same physician stated that the 
Veteran "has been through approximately 25 jobs in the past 
15 years as he has tried to support his family but has been 
unable to retain any of these jobs long-term."  He opined 
that the Veteran's difficulty in maintain employment was due 
to "service-related health issues."  

These series of letters are afforded little probative weight 
and are outweighed by the more probative evidence from the VA 
examination reports.  Although the Veteran's VA treating 
physician referred in his most recent letter to "service-
related health issues" this reference is taken in the 
context of the aforementioned communications.  Given the 
phrase chosen, the Board finds it doubtful that the treating 
physician is aware of which conditions are service connected 
and which are not.  The physician's February 2008 opinion is 
too vague to be accorded much probative value, as he did not 
identify which of the Veteran's "service-related health 
issues" he was referring to in that opinion or whether he 
was, in fact, referring to the Veteran's service-connected 
disabilities.  In substance the letters from this physician 
do not distinguish between service connected and non-service 
connected disabilities as giving rise to any unemployability.  
See Van Hoose, 4 Vet. App. at 361, and Hatlestad, 5 Vet. App. 
at 524.  In short, 

The evidence submitted by the Veteran directly to the Board 
in March 2009 consisted of duplicate copies of evidence 
previously submitted, including VA outpatient treatment 
records.  The Veteran also submitted private medical evidence 
concerning non-service-connected disabilities which are not 
germane to the TDIU claim adjudicated in this decision.  He 
also provided a detailed unit history for the unit that he 
served with in the Persian Gulf War.  

Finally, he submitted additional lay statements concerning 
his unemployability which repeated prior arguments already 
advanced at the RO.  These the Board addresses further in 
this decision.  

In a January 2010 letter, "T.N.", D.O., stated that he had 
been seeing the Veteran on a monthly basis for the previous 
17 months.  He noted that the Veteran was being treated for 
fibromyalgia, chorea, osteomalacia, depression, tinnitus, 
tendonitis, and an irritable colon and that the Veteran also 
was seen by VA for chronic fatigue, hypertension, continued 
tobacco use, migraines, hyperlipidemia, chronic prostatitis, 
and chronic chest pain.  Dr. T.N. stated that the Veteran's 
"most pressing issues" included cervical spinal stenosis, 
lumbar disc disease, and degenerative arthritic changes.  The 
Veteran reported to this physician that he had lost 25 jobs 
prior to moving to Florida from Colorado.  He also reported 
that he had worked as a cable company supervisor for 6 months 
but had not worked since February 2009.  Dr. T.N. concluded 
that the Veteran "is certainly unemployable at this time."  
Again, because Dr. T.N. considered both service-connected and 
non-service-connected disabilities in evaluating the 
Veteran's employability, the Board finds that his January 
2010 opinion is therefore of little if any probative value on 
the issue of whether the Veteran is entitled to a TDIU on an 
extraschedular basis.  

In summary, there is no competent medical evidence, to 
include a nexus opinion, which indicates that the Veteran is 
unemployable solely as a result of his service-connected 
disabilities.  

Also considered by the Board are statements submitted by the 
Veteran and from from lay persons.  As to the Veteran's 
statements that he is unemployable due to service connected 
disabilities, the Board finds the objective medical expert 
evidence found in the examination reports to be of much 
greater probative value than the Veteran's subjective 
statements, which are little more than his claim itself.  

Of record are statements dated in January 2006 from the 
Veteran's child, mother, and spouse.  These letters report 
that the Veteran had difficulty working due to health issues 
but the letters do not distinguish between disabilities for 
which service connection has been established and those for 
which service connection has not been established.  Hence, 
the letters are of little, if any, probative value on the 
matter before the Board.  

Of record are two letters dated in January 2009, one from 
"K.L." who identifies herself as a person who worked with 
the Veteran in July 2008, and "M.S." who reports that she 
has known the Veteran on a personal level for 5 years.  K.L. 
reported that the Veteran struggles at work with headaches 
and memory problems, takes medication often, and has been 
able to stay at work a full day few days.  M.S. reports 
anecdotal information, stating that she has observed the 
Veteran's legs give out on him for no reason, break out in a 
sweat with a blank expression while walking around a holiday 
expo, has observed his body twitch, and that she has been at 
the Veteran's house on more than one occasion when he is 
having diarrhea and vomiting all day.  Finally she reported 
that the Veteran has headaches which he treats with silence, 
and by going into a dark room.  

The Board has considered these statements but finds that they 
provide largely anecdotal evidence that is outweighed by the 
evidence contained in the VA examination reports.  M.S.'s 
reports do not show that the Veteran is unemployable due to 
service connected disabilities, but merely that he has 
symptoms of disabilities for which compensation is already in 
place.  Similarly, K.L.'s reports do not show that the 
Veteran is unemployable due to service connected 
disabilities, merely that disabilities for which he is 
service connected and disabilities for which he is not 
service connected, cause him some difficulty at work.  

In summary, the Board assigns little probative value to these 
statements and finds that they are outweighed by the medical 
evidence of record showing that the Veteran is not 
unemployable due solely to service connected disabilities.  

The rating criteria also appear to contemplate much more than 
the current severity and symptomatology of the Veteran's 
service-connected disabilities.  

The Veteran already is in receipt of the maximum 10 percent 
rating for service-connected tinnitus under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 6260.  

As noted, the Veteran's service-connected irritable bowel 
syndrome currently is evaluated as 30 percent disabling under 
38 C.F.R. § 4.114, DC 7319.  A 30 percent rating under 
DC 7319 contemplates severe irritable bowel syndrome with 
diarrhea or alternating diarrhea and constipation with more 
or less constant abdominal distress.  VA examination in 
February 2006 showed that the Veteran's bowel sounds were 
normal by auscultation with no evidence of hepatosplenomegaly 
and a minimally protuberant abdomen without evidence of 
organomegaly or tenderness.  

As also noted, the Veteran's service-connected chondromalacia 
patella is evaluated as 10 percent disabling in each knee by 
analogy to 38 C.F.R. § 4.71a, DC 5099-5014 (other orthopedic 
disability-osteomalacia).  The Veteran's service-connected 
left shoulder tendonitis is evaluated as 10 percent disabling 
by analogy to 38 C.F.R. § 4.71a, DC 5099-5024 (other 
orthopedic disability-tenosynovitis).  DC's 5014 and 5024 
each provide that osteomalacia and tenosynovitis, 
respectively, will be rated based on limitation of motion as 
degenerative arthritis under DC 5003.  A 10 percent rating is 
available under DC 5003 for degenerative arthritis with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  See 38 C.F.R. §§ 4.71a, DC 5003, 
5014 (2009).   X-rays of the left shoulder and both knees 
taken in February 2006 were normal.  VA examination in 
February 2006 noted "outstanding" muscle mass and strength 
in the left shoulder.  There was an almost full range of 
motion in all directions in the left shoulder with no 
reduction against resistance or with repetition or impairment 
of endurance.  There was no evidence of redness, increased 
local heat, or swelling in either knee.  Bilateral knee 
muscle mass and strength were excellent.  There was an almost 
full range of motion on flexion and extension in both knees 
with no reduction against resistance and no evidence of 
impaired endurance.  

Although the Veteran's service-connected idiopathic 
fasciculation is evaluated as 10 percent disabling by analogy 
to 38 C.F.R. § 4.124a, DC 8881-8105 (other epilepsy-
Sydenham's Chorea), the VA examiner stated that no muscle 
twitching or rolling was observed on VA examination in 
February 2006.  

The Veteran's service-connected depressive disorder is 
evaluated as 30 percent disabling under 38 C.F.R. § 4.130, 
DC 9434.  A 30 percent rating is available for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent ability to perform occupational 
tasks.  VA psychiatric examination in February 2006 did not 
show occupational and social impairment with reduced 
reliability and productivity (i.e., a 50 percent rating under 
DC 9434).  

The Veteran also is in receipt of a 20 percent rating under 
38 C.F.R. § 4.71a, DC 8850-5025 (fibromyalgia) for his 
service-connected arthralgias in multiple joints.  It was 
noted on VA examination in February 2006 that the Veteran's 
discomfort due to his service-connected arthralgias "is 
apparently relatively mild most of the time."  It 
occasionally caused him to lose sleep and miss work.  A 
20 percent rating under DC 5025 requires episodic 
fibromyalgia with exacerbations often precipitated by 
environmental or emotional stress or by overexertion but that 
are present more than one-third of the time.  A higher 
40 percent rating under DC 5025 requires constant or near 
constant fibromyalgia and refractory to therapy.  

Although the Veteran is in receipt of a zero percent rating 
for service-connected post-operative scar tissue under 
38 C.F.R. § 4.118, DC 7805, he did not contend, and the 
evidence does not show, that he experienced any disability 
due to his service-connected scar tissue during the pendency 
of this appeal.  The Veteran also is in receipt of zero 
percent ratings for service-connected left ear hearing loss 
under 38 C.F.R. §§ 4.85, 4.86, Tables VI & VII, and for 
service-connected chronic sinusitis under 38 C.F.R. § 4.97, 
DC 6510.  His audiometric testing results in February 2006 
resulted in a Roman numeral of "I" for each ear.  This 
equated to a zero percent rating for service-connected left 
ear hearing loss.  See 38 C.F.R. §§ 4.85, 4.86, Tables VI & 
VII.  A 10 percent rating under DC 6510 requires one or two 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
three to six non-incapacitating episodes per year of 
sinusitis characterized by headache, pain, and purulent 
discharge, or crusting. VA examination in February 2006 
showed nares free of any discharge, no evidence of any 
epistaxis, swelling, obstruction, or nasal polyps, and a 
clear nasopharynx.  Sinus x-rays were normal.  No episodes of 
sinusitis were noted at this examination.  

The results of the examination reports tend to show that the 
rating criteria compensate the Veteran for his current level 
of disability, no referral for extraschedular consideration 
is required.  See Thun, 22 Vet. App. at 111; VA Gen. Coun. 
Prec. 6-1996 (Aug. 16, 1996).  

Significantly, these results also show that the Veteran has 
relatively mild disability resulting from his service 
connected conditions.  This is in agreement then with the 
opinions expressed by the examiners that the Veteran's 
service connected disabilities do not preclude substantially 
gainful employment.  The examination reports from February 
2006 are the most probative evidence of record as these 
reports are comprehensive and provide clear rationale.  Given 
these reports and that the Veteran has asserted he is 
unemployable due to service connected disabilities since he 
filed his claim which gives rise to the appeal, the Board 
finds this evidence to be sufficiently current to allow for 
adjudication at this time.  

The evidence unfavorable to the Veteran's claim for a TDIU 
outweighs the evidence favorable to his claim, including 
whether referral for extraschedular consideration is 
warranted.  Thus the Board must deny the appeal.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).  


ORDER

The appeal is denied.  



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


